Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 19, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144128 & (13)(18)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144128
                                                                     COA: 304598
                                                                     Ingham CC: 07-001559-FC
  MICHAEL SWEET,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 4, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand and motion to consolidate are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 19, 2012                  _________________________________________
         h0912                                                                  Clerk